FERRO CORPORATION
2013 OMNIBUS INCENTIVE PLAN

1. Purpose. The purpose of this 2013 Omnibus Incentive Plan (this “Plan”) is to
promote the long-term financial interests and growth of Ferro Corporation and
its subsidiaries and affiliated companies (“Ferro”) by:

(a) Attracting and retaining high-quality key employees and Directors;

(b) Further motivating such employees and Directors to achieve Ferro’s short-
and long-range performance goals and objectives and thus act in the best
interests of Ferro and its shareholders generally;

(c) Aligning the interests of Ferro’s employees and Directors with those of
Ferro’s shareholders by encouraging increased ownership of Ferro Common Stock,
par value $1.00 per share (“Common Stock”), by such executive personnel and
Directors; and

(d) Providing components to allow Ferro to offer competitive compensation to its
employees.

2. Plan Administration. The Compensation Committee (the “Committee”) of the
Board of Directors (the “Board”) (or such other committee as the Board may from
time to time designate) will administer this Plan. The Committee shall consist
of not less than three Directors, all of whom shall be Non-Employee Directors
(as defined in Rule 16b-3(b)(3)(i) of the Securities Exchange Act of 1934) and
Outside Directors (as defined in Section 162(m) of the Internal Revenue Code of
1986, as amended from time to time (the “Code”)). If Ferro’s shareholders
approve the Plan, the Ferro Corporation 2010 Long-Term Incentive Plan (the
“Prior Plan”) will terminate in its entirety effective on the date of such
approval (the “Approval Date”); provided that all outstanding awards under the
Prior Plan as of the Approval Date shall remain outstanding and shall be
administered and settled in accordance with the provisions of the Prior Plan.
Subject to any limitations established by the Board, in administering this Plan
the Committee will have conclusive authority:

(a) To determine the terms and conditions, not inconsistent with the provisions
of this Plan, of any Award granted under this Plan and prescribe the form of any
agreement or document applicable to any such Award;

(b) To construe and interpret the provisions of this Plan and all Awards granted
under this Plan; and

(c) To establish, amend, and rescind rules and regulations for the
administration of this Plan.

The Committee will also have such additional authority as the Board may from
time to time determine to be necessary or desirable in order to further the
purposes of this Plan.

3. Awards to Participants. The Committee will select the employees and Directors
of Ferro (“Participants”) who will participate in this Plan and determine the
type(s) and number of award(s) (“Awards”) to be made to each such Participant.
The Committee will determine the terms, conditions and limitations applicable to
each Award. The Committee may, if it so chooses, delegate authority to Ferro’s
Chief Executive Officer to select certain of the Participants (other than
officers and Directors subject to reporting under Section 16 of the Securities
Exchange Act of 1934) and to determine Awards to be granted to such Participants
on such terms as the Committee may specify. Awards may be made singly, in
combination, or in exchange for a previously granted Award and also may be made
in combination or in replacement of, or as alternatives to, grants or rights
under any other employee plan of Ferro, including the plan of any acquired
entity.

4. Types of Awards. Under this Plan, the Committee will have the authority to
grant the following types of Awards to Participants of Ferro:

(a) Stock Options. The Committee may grant Awards in the form of Stock Options.
Such Stock Options may be either incentive stock options (within the meaning of
Section 422 of the Code) or nonstatutory stock options (not intended to qualify
under Section 422 of the Code). However, incentive stock options may be granted
only to employees of Ferro and subsidiary corporations that are at least 50%
owned, directly or indirectly, by Ferro. The option price of a Stock Option may
be not less than the per share Fair Market Value of the Common Stock on the date
of the grant. For the purposes of all grants of Awards under this Plan, “Fair
Market Value” means, as of any given date, the quoted closing price of the
Common Stock on such date on the New York Stock Exchange or, if no such sale of
the Common Stock occurs on the New York Stock Exchange on such date, then such
closing price on the next day on which the Common Stock is traded. If the Common
Stock is no longer traded on the New York Stock Exchange, then the Fair Market
Value of the Common Stock shall be determined by the Committee in good faith;
provided, however, that (i) if the Common Stock is readily tradable on an
established securities market, the Fair Market Value shall be determined in the
same manner as when it was traded on the New York Stock Exchange; and (ii) if
the Common Stock is not traded on an established securities market, Fair Market
Value shall be determined using a reasonable application of a reasonable
valuation method. Except as provided in Section 7 hereof, the terms of
outstanding Stock Options may not be amended to reduce the exercise price of
such outstanding Stock Options or otherwise increase the value of such
outstanding Stock Options and outstanding Stock Options may not be cancelled or
exchanged for cash, other Awards or other Stock Options with an exercise price
that is less than the exercise price of the original Stock Options without
shareholder approval. Stock Options will be exercisable in whole or in such
installments and at such times and upon such terms as the Committee may specify.
No Stock Option, however, may be exercisable more than ten years after its date
of grant. A Participant will be permitted to pay the exercise price of a Stock
Option in cash, with shares of Common Stock or by a combination of cash and
Common Stock. The aggregate fair market value (determined at the time the option
is granted) of shares of Common Stock as to which incentive stock options are
exercisable for the first time by a Participant during any calendar year (under
this Plan and any other plan of Ferro) may not exceed $100,000 (or such other
limit as may be fixed by the Code from time to time). Any Stock Option granted
that is intended to qualify as an incentive stock option, but fails to so
qualify at or after the date of grant will be treated as a nonstatutory stock
option.

(b) Stock Appreciation Rights. The Committee may grant Awards in the form of
Stock Appreciation Rights. Stock Appreciation Rights will be granted for a
stated number of             shares of Common Stock on such terms, conditions
and restrictions as the Committee deems appropriate. Stock Appreciation Rights
will entitle a Participant to receive a payment, in cash or Common Stock, as
determined by the Committee, equal to the excess of (x) the Fair Market Value,
on the date of exercise or surrender, of the number of shares of Common Stock
covered by such exercise or surrender over (y) the Stock Appreciation Rights
exercise price (which may not be less than the Fair Market Value on the date of
grant). Stock Appreciation Rights must be exercised within ten years of the date
of grant. Except as provided in Section 7 hereof, the terms of outstanding Stock
Appreciation Rights may not be amended to reduce the exercise price of
outstanding Stock Appreciation Rights or otherwise increase the value of such
outstanding Stock Appreciation Rights and outstanding Stock Appreciation Rights
may not be cancelled or exchanged for cash, other Awards or other Stock
Appreciation Rights with an exercise price that is less than the exercise price
of the original Stock Appreciation Rights without shareholder approval. Stock
Appreciation Rights may be granted either separately or in conjunction with
other Awards granted under this Plan. Any Stock Appreciation Right related to a
Stock Option, however, will be exercisable only to the extent the related Stock
Option is exercisable. Similarly, upon exercise of a Stock Appreciation Right as
to some or all of the shares of Common Stock covered by a related Stock Option,
the related Stock Option will be canceled automatically to the extent of the
Stock Appreciation Right exercised, and such shares of Common Stock shall not be
eligible for subsequent grant. Any Stock Appreciation Right related to a
nonstatutory stock option may be granted at the same time such stock option is
granted or at any subsequent time before exercise or expiration of such stock
option. Any Stock Appreciation Right related to an incentive stock option must
be granted at the same time such incentive stock option is granted.

(c) Restricted Awards. The Committee may grant Awards in the form of actual
            shares of Common Stock (“Restricted Shares”) or hypothetical Common
Stock units having a value equal to the Fair Market Value of an identical number
of shares of Common Stock (“Restricted Stock Units” and together with Restricted
Shares, “Restricted Awards”). Such Restricted Awards may be in such numbers of
shares of Common Stock and at such times as the Committee determines. Such
Restricted Awards will have such periods of vesting and forfeiture restrictions
as the Committee may determine at the time of grant. The Committee may, in its
discretion, permit dividends on Restricted Awards to be paid or require such
dividends to be deferred or reinvested in additional Restricted Awards and
subject to forfeiture until the underlying Restricted Award has vested. With
respect to Restricted Awards that vest based solely on the lapse of time, the
aggregate Award may not vest in whole less than three years from the date of
grant and no installment of an Award may vest less than 12 months from the date
of grant. With respect to Restricted Awards that vest based on performance
criteria, the restriction period applicable to such Restricted Awards may not be
less than 12 months. Notwithstanding the foregoing, the minimum vesting
requirements described in the immediately preceding two sentences shall not
apply to Restricted Awards that are settled in cash, and the Committee may
authorize the grant of Restricted Awards that are subject to periods of vesting
and forfeiture of, in the case of Awards that vest based solely on the lapse of
time, less than three years, and in the case of Awards that vest based on
performance criteria, less than 12 months, provided the amount of such Awards,
when taken together with any Performance Shares granted pursuant to Section 4(d)
and other Awards granted pursuant to Section 4(e) that are similarly not subject
to vesting or forfeiture time limits, in the aggregate do not exceed ten percent
of the maximum number of shares of Common Stock that may be issued or delivered
under this Plan as set forth in Section 6 below.

(d) Performance Awards. The Committee may grant Awards in the form of cash,
            shares of Common Stock (“Performance Shares”) or a combination
thereof that are earned upon achievement or satisfaction of Performance Targets
specified by the Committee (collectively, “Performance Awards”). Performance
Awards may be in such cash amount, numbers of shares of Common Stock or a
combination thereof and at such times as the Committee determines. The Committee
shall specify the time and manner of payment of the Performance Awards earned.
Performance Shares will be (i) represented by forfeitable shares of Common Stock
issued on the date of grant of a Performance Share Award or (ii) phantom
Performance Shares. Performance Awards will be earned upon satisfaction of
Performance Targets relating to Performance Periods established by the Committee
at or prior to the date of a grant. At the end of the applicable Performance
Period, Performance Awards in the form of Performance Shares will be converted
into Common Stock, cash, or a combination of Common Stock and cash, or
forfeited, based upon the level of achievement of the Performance Targets as
determined by the Committee. If Performance Shares initially were represented by
forfeitable Common Stock, such Common Stock will become nonforfeitable or be
repurchased by Ferro at the time of payment. Performance Shares represented by
forfeitable Common Stock may not become nonforfeitable less than 12 months from
the date of grant. Notwithstanding the foregoing, the minimum nonforfeitability
requirement described in the immediately preceding sentence shall not apply to
Performance Awards that are settled in cash, and the Committee may authorize the
grant of Performance Shares that are subject to periods of vesting and
forfeiture of less than 12 months, provided the amount of such Awards, when
taken together with any Restricted Awards granted pursuant to Section 4(c) and
other Awards granted pursuant to Section 4(e) that are similarly not subject to
vesting or forfeiture time limits, in the aggregate do not exceed ten percent of
the maximum number of shares of Common Stock that may be issued or delivered
under this Plan as set forth in Section 6 below.

The Committee may establish Performance Targets in terms of any or all of the
following:

(i) net earnings or net income (before or after taxes);

     
(ii)
(iii)
(iv)
  basic or diluted earnings per share (before or after taxes);
value-added sales or value-added sales growth;
gross revenue or gross revenue growth;

(v) gross profit or gross profit growth;

(vi) operating profit (before or after taxes) or operating profit growth;

(vii) return on assets, capital, invested capital, equity or sales;

(viii) cash flow (including, but not limited to, operating cash flow, free cash
flow, change in net debt, and cash flow return on capital);

(ix) earnings before or after taxes, interest, and/or depreciation and
amortization;

(x) gross margins or operating margins;

(xi) improvements on capital structure;

(xii) budget and expense management or sales, general, and administrative
expenses as a percent of sales;

(xiii) productivity ratios;

(xiv) economic value added or other value added measurements;

(xv) Common Stock price and/or related return measures (including, but not
limited to, growth measures and total shareholder return);

     
(xvi)
(xvii)
(xviii)
(xix)
(xx)
(xxi)
(xxii)
(xxiii)
  expense targets;
profit margins;
operating efficiency;
working capital or changes in working capital;
enterprise value;
safety record;
sales and sales growth;
market share;

(xxiv) completion of acquisitions, divestitures, joint ventures, or business
expansions;

(xxv) completion of restructuring programs;

(xxvi) debt leverage ratios and other credit ratios; or

(xxvii) the attainment of levels of performance of Ferro under one or more of
the measures described above relative to the performance of other businesses, or
various combinations of the foregoing, or changes in any of the foregoing.

Performance targets may exclude the effects of special charges, including
restructuring and impairment charges, asset write-offs, or other non-recurring
charges. Performance Targets applicable to Performance Awards may vary from
Award to Award and from Participant to Participant.

When determining whether Performance Targets have been attained, the Committee
will have the discretion to make adjustments to take into account extraordinary
or nonrecurring items or events, or unusual nonrecurring gains or losses
identified in Ferro’s financial statements, provided such adjustments are made
in a manner consistent with Section 162(m) of the Code (to the extent
applicable). Performance Awards made to Participants subject to Section 162(m)
of the Code are intended to qualify under Section 162(m) and the Committee will
interpret the terms of such Awards in a manner consistent with that intent to
the extent appropriate. (The foregoing provisions of this Section 4(d) will also
apply to Restricted Awards made under Section 4(c) to the extent such Restricted
Awards are subject to performance goals of Ferro.)

(e) Other Common Stock Based Awards. The Committee may grant Awards in the form
of Common Stock, phantom Common Stock units, deferred Common Stock or units, or
other Awards valued in whole or in part by reference to, or otherwise based
upon, Common Stock. Such Common Stock Based Awards may be settled in cash or
Common Stock, or a combination thereof, and will be subject to terms and
conditions established by the Committee and set forth in the applicable Award
Agreement. With respect to any such Awards represented by forfeitable Common
Stock that vest or become nonforfeitable based solely on the lapse of time, the
aggregate Award may not vest or become nonforfeitable in whole less than three
years from the date of grant and no installment of an Award may vest or become
nonforfeitable less than 12 months from the date of grant. With respect to any
such Awards represented by forfeitable Common Stock that vest or become
nonforfeitable based on performance criteria, the Award may not vest or become
nonforfeitable less than 12 months from the date of grant. Notwithstanding the
foregoing, the minimum vesting/nonforfeitability requirements described in the
immediately preceding two sentences shall not apply to Common Stock Based Awards
that are settled in cash, and the Committee may authorize the grant of Common
Stock Based Awards that are subject to periods of vesting and forfeiture of, in
the case of Awards that vest based solely on the lapse of time, less than three
years, and in the case of Awards that vest based on performance criteria, less
than 12 months, provided the amount of such Awards, when taken together with any
Restricted Awards granted pursuant to Section 4(c) and any Performance Shares
granted pursuant to Section 4(d) that are similarly not subject to vesting or
forfeiture time limits, in the aggregate do not exceed ten percent of the
maximum number of shares of Common Stock that may be issued or delivered under
this Plan as set forth in Section 6 below.

(f) Dividend Equivalent Rights. The Committee may grant Awards in the form of
Dividend Equivalent Rights. Dividend Equivalent Rights entitle the Participant
to receive credits based on cash distributions that would have been paid on the
shares of Common Stock specified in the Dividends Equivalent Right (or other
Award to which it relates) if such             shares had been issued to and
held by the Participant. A Dividend Equivalent Right may be granted hereunder to
any Participant as a component of another Award (except for Stock Options and
Stock Appreciation Rights) or as a freestanding Award, with such terms and
conditions as set forth by the Committee; provided that Dividend Equivalent
Rights with respect to an Award that vests or is earned based on Performance
Targets shall be accumulated until such Award vests or is earned, and the
Dividend Equivalent Rights will not be paid if the Performance Targets are not
achieved.

5. Award Agreements. All Awards to Participants under this Plan will be
evidenced by a written agreement (an “Award Agreement”) between Ferro and the
Participant, which may, but need not, be executed by the Participant, containing
such terms not inconsistent with this Plan as the Committee may determine,
including such restrictions, conditions, and requirements as to transferability,
continued employment, individual performance or financial performance of Ferro
or a subsidiary or affiliate as the Committee deems appropriate, and, for Awards
subject to Section 409A of the Code, including further such terms and conditions
specifying time and form of payment, deferral, acceleration of distributions and
elections, all as may be required in order to satisfy the requirements of
Section 409A of the Code. Each such Award Agreement will, however, provide that
the Award will be forfeitable if, in the opinion of the Committee, the
Participant, without the written consent of Ferro:

(a) Directly or indirectly, engages in, or assists or has a material ownership
interest in, or acts as agent, advisor or consultant of, for, or to any person,
firm, partnership, corporation or other entity that is engaged in the
manufacture or sale of any products manufactured or sold by Ferro, or any
subsidiary or affiliate, or any products that are logical extensions, on a
manufacturing or technological basis, of such products;

(b) Discloses to any person any proprietary or confidential business information
concerning Ferro, or any of the officers, Directors, employees, agents, or
representatives of Ferro, which the Participant obtained or which came to his or
her attention during the course of his or her employment with Ferro;

(c) Takes any action likely to disparage or have an adverse effect on Ferro or
any of the officers, Directors, employees, agents, or representatives of Ferro;

(d) Induces or attempts to induce any employee of Ferro to leave the employ of
Ferro or otherwise interferes with the relationship between Ferro and any of its
respective employees, or hires or assists in the hiring of any person who was an
employee of Ferro, or solicits, diverts or otherwise attempts to take away any
customers, suppliers, or co-venturers of Ferro, either on the Participant’s own
behalf or on behalf of any other person or entity; or

(e) Otherwise performs any act or engages in any activity which in the opinion
of the Committee is inimical to the best interests of Ferro.

6. Shares Subject to this Plan. The shares of Common Stock to be issued under
this Plan may be either authorized but unissued shares or previously issued
shares reacquired by Ferro and held as treasury shares, as the Committee may
from time to time determine. Subject to adjustment as provided in Section 7
below, the maximum aggregate number of shares of Common Stock that may be issued
or delivered under this Plan is 4,400,000 shares of Common Stock, including the
number of shares of Common Stock that, on the Approval Date, are available to be
granted under the Prior Plan but which are not then subject to outstanding
awards under the Prior Plan.

Any shares of Common Stock issued by Ferro through the assumption or
substitution of outstanding grants previously made by an acquired corporation or
entity shall not reduce the number of shares available for Awards under this
Plan. If any shares of Common Stock subject to any Award granted under this Plan
or Prior Plans are forfeited, terminated or are settled in cash without the
issuance of such shares, the shares subject to such Award, to the extent of any
such forfeiture or nonissuance, shall again be available for grant under this
Plan as if such shares had not been subject to an Award. With respect to Stock
Appreciation Rights settled in shares of Common Stock, the net number of shares
subject to the Stock Appreciation Right shall be counted against the number of
shares for issuance under this Plan regardless of the number of shares of Common
Stock issued upon settlement. Shares of Common Stock subject to an Award granted
under the Plan tendered by a Participant as full or partial payment to Ferro of
an option or exercise price or to satisfy a Participant’s tax withholding
obligations with respect to such Award will again be made available for issuance
or delivery as Awards under the Plan.

Subject to adjustment as provided in Section 11, no Participant shall be granted
during any 12 month period, Awards with respect to more than 1,500,000 shares of
Common Stock in the aggregate. If an Award is to be settled in cash, the number
of shares of Common Stock on which the Award is based shall not count toward the
individual share limit set forth in this Section 6. The maximum aggregate
compensation that may be paid under an Award to be settled in cash in any
calendar year to a Participant shall be $4,000,000; provided that if an Award to
be settled in cash is subject to a Performance Period of more than 12 months,
the maximum aggregate compensation shall equal the product of $4,000,000 and the
full number of 12-month periods in the Performance Period.

7. Adjustments Upon Changes in Capitalization. If the outstanding shares of
Common Stock are changed by reason of any reorganization, recapitalization,
stock split, stock dividend, combination or exchange of shares, merger,
consolidation or any change in the corporate structure or Common Stock of Ferro,
then the maximum aggregate number and class of shares of Common Stock as to
which Awards may be granted under this Plan, the maximums described in Section 6
above, the shares of Common Stock issuable pursuant to then outstanding Awards,
and the option price of outstanding stock options and any related Stock
Appreciation Rights shall be appropriately adjusted by the Committee. If Ferro
makes an extraordinary distribution in respect of Common Stock or effects a pro
rata repurchase of Common Stock, the Committee may consider the economic impact
of the extraordinary distribution or pro rata repurchase on Participants and
make such adjustments as it deems equitable under the circumstances. For
purposes of this Section 7,

(a) The term “extraordinary distribution” means a dividend or other distribution
of (i) cash, where the aggregate amount of such cash dividend or distribution
together with the amount of all cash dividends and distributions made during the
preceding twelve months, when combined with the aggregate amount of all pro rata
repurchases (for this purpose, including only that portion of the aggregate
purchase price of such pro rata repurchases that is in excess of the fair market
value of the Common Stock repurchased during such 12-month period), exceeds ten
percent of the aggregate fair market value of all shares of Common Stock
outstanding on the record date for determining the shareholders entitled to
receive such extraordinary distribution, or (ii) any shares of capital stock of
Ferro (other than             shares of Common Stock), other securities of
Ferro, evidences of indebtedness of Ferro or any other person, or any other
property (including shares of any subsidiary of Ferro), or any combination
thereof; and

(b) The term “pro rata repurchase” means a purchase of shares of Common Stock by
Ferro, pursuant to any tender offer or exchange offer subject to section 13(e)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or any
successor provision of law, or pursuant to any other offer available to
substantially all holders of Common Stock other than a purchase of shares of
Ferro made in an open market transaction.

The determinations of the Committee under this Section 7 shall be final and
binding upon all Participants, in the absence of revision by the Board.

8. Assignment and Transfer. No Award of a Stock Option or a related Stock
Appreciation Right shall be transferable by a Participant or Director except by
will or the laws of descent and distribution, and Stock Options and Stock
Appreciation Rights may be exercised during a Participant’s or Director’s
lifetime only by the Participant or Director or the Participant’s or Director’s
guardian or legal representative. Notwithstanding the foregoing, the Committee
may, in its discretion, authorize the transfer of all or a portion of a Stock
Option and related Stock Appreciation Right (other than an incentive stock
option), so long as such transfer is made for no consideration, to:

(a) a Participant’s or Director’s spouse, children, grandchildren, parents,
siblings and other family members approved by the Committee (collectively,
“Family Members”) during such Participant’s or Director’s lifetime;

(b) trust(s) for the exclusive benefit of such Participant, Director, or Family
Members;

(c) partnerships or limited liability companies in which such Participant,
Director, or Family Members are at all times the only partners or members; or

(d) charitable organizations as defined in Section 501I(3) of the Code, but only
if the transfer would not result in the loss of any exemption under Rule 16b-3
of the Exchange Act with respect to any Award.

Any transfer to or for the benefit of Family Members permitted under this Plan
may be made subject to such conditions or limitations as the Committee may
establish to ensure compliance under the Federal securities laws, or for other
purposes. Subject to the terms of the Award, a transferee-Family Member may
exercise a Stock Option and/or related Stock Appreciation Right during or after
the Participant’s or Director’s lifetime.

The rights and interests of a Participant or Director with respect to any Award
made under this Plan other than Stock Options and related Stock Appreciation
Rights may not be assigned, encumbered or transferred except, in the event of
the death of a Participant or Director, by will or the laws of descent and
distribution; provided, however, that the Board is specifically authorized to
permit assignment, encumbrance, and transfer of any such other Award if and to
the extent it, in its sole discretion, determines that such assignment,
encumbrance or transfer would not produce adverse consequences under tax or
securities laws and such transfer is made for no consideration.

9. Change of Control. The obligations of Ferro under the Plan shall be binding
upon any successor corporation or organization resulting from a merger,
consolidation or other reorganization of Ferro, or upon any successor
corporation or organization succeeding to all or substantially all of the assets
and business of Ferro (each, a “Successor Corporation”). Except as the Board may
expressly provide in an Award Agreement, change in control agreement or
otherwise, (i) each outstanding Award shall be assumed or an equivalent Award
substituted by the Successor Corporation, and (ii) if a Participant’s Continuous
Service is terminated without Cause during the 24-month period following a
Change of Control, the following will apply:

(a) All Stock Options (including Director Stock Options) and Stock Appreciation
Rights then outstanding shall become fully exercisable as of the termination
date;

(b) All restrictions and conditions with respect to all Restricted Awards then
outstanding shall be deemed fully released or satisfied as of the termination
date ; and

(c) With respect to Performance Awards, all incomplete Performance Periods in
respect of such Award in effect on the date the termination occurs shall end on
the date of such termination and the Committee shall (i) determine the extent to
which the Performance Targets with respect to each such Performance Period have
been met based upon such audited or unaudited financial information then
available as it deems relevant and (ii) cause to be paid to the applicable
Participant partial or full Awards with respect to the Performance Targets for
each such Performance Period based upon the Committee’s determination of the
degree of attainment of the Performance Targets or, if not determinable,
assuming that the applicable “target” levels of performance have been attained,
or on such other basis determined by the Committee. To the extent practicable,
any actions taken by the Committee under this paragraph (d) shall occur in a
manner and at a time that allows affected Participants the ability to
participate in the Change of Control with respect to the shares of Common Stock
subject to their Awards.

In the event that the Successor Corporation in a Change of Control refuses to
assume or substitute for the Award, the Committee may cause any or all of such
Awards to become fully exercisable immediately prior to the consummation of such
transaction and all forfeiture restrictions on any or all of such Awards to
lapse. If an Award is exercisable in lieu of assumption or substitution in the
event of a Change of Control, the Committee shall notify the Participant that
the Award shall be fully exercisable for a period of fifteen (15) days from the
date of such notice, contingent upon the occurrence of the Change of Control and
the Award shall terminate upon the expiration of such period.

In addition, in the event of a Change of Control, the Committee may in its
discretion and upon at least 10 days’ advance notice to the affected persons,
cancel any outstanding Awards and pay to the holders thereof, in cash or stock,
or any combination thereof, the value of such Awards based upon the price per
share of Common Stock received or to be received by other shareholders of the
Company in the event. In the case of any Stock Option or Stock Appreciation
Right with an exercise price that equals or exceeds the price paid for a share
of Common Stock in connection with the Change of Control, the Committee may
cancel the Stock Option or Stock Appreciation Right without the payment of
consideration therefor.

For purposes of this Section 9, the following terms shall have the meanings set
forth below:

“Cause” means that, in the reasonable judgment of the Committee, any of the
following events have occurred: (i) the willful or negligent failure by the
Participant to substantially perform his or her duties with Ferro and, after
written notification by Ferro to the Participant, the continued failure of the
Participant to substantially perform such duties; (ii) the willful or negligent
engagement by the Participant in conduct that is demonstrably and materially
injurious to Ferro, financially or otherwise; (iii) action or inaction by the
Participant that constitutes a breach of fiduciary duty with respect to Ferro or
any of its subsidiaries; (iv) the engagement by the Participant in egregious
misconduct involving moral turpitude; or (v) the Participant’s material breach
of any agreement in respect of confidentiality with Ferro.

“Change of Control” means: (i) the acquisition by any “person” (within the
meaning of section 14(d) of the Exchange Act) of beneficial ownership, directly
or indirectly, of securities of Ferro representing twenty-five percent (25%) or
more of the combined voting power of Ferro’s then outstanding securities,
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board cease for any reason to
constitute at least a majority of the Board unless the election, or the
nomination for election, by Ferro’s shareholders of each new Director was
approved by a vote of at least two-thirds of the Directors then still in office
who were Directors at the beginning of the period (iii) a reorganization,
merger, consolidation, statutory share exchange or similar form of corporate
transaction involving Ferro occurs, other than a reorganization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
that would result in Ferro’s shareholders holding securities that represent
immediately after such reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction more than twenty-five percent
(25%) of the voting securities of either Ferro or the other entity that survives
such reorganization, merger, consolidation, statutory share exchange or similar
form of corporate transaction (or the parent of such entity) or (iv) the sale,
transfer, conveyance or other disposition, directly or indirectly, of all or
substantially all of Ferro’s assets to an entity that is not controlled by Ferro
or its shareholders; provided, however, that no Change of Control shall be
deemed to occur solely as a result of the acquisition of any securities of Ferro
by a trust exempt from tax under Section 501(a) of the Code that is formed for
the purpose of providing retirement or other benefits to employees of Ferro, any
subsidiary or any affiliate.

“Continuous Service” means the Participant’s service with Ferro or any
subsidiary or affiliate of Ferro, whether as an employee, consultant or
Director, is not interrupted or terminated. The Participant’s Continuous Service
shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders service to Ferro or any subsidiary or
an affiliate of Ferro as an employee, consultant or Director or a change in the
entity for which the Participant renders such service, provided that there is no
interruption or termination of the Participant’s Continuous Service; provided
further that if any Award is subject to Section 409A of the Code, this sentence
shall only be given effect to the extent consistent with Section 409A of the
Code.

“Good Reason” means the occurrence of any of the following: (i) a reduction in a
Participant’s annual base salary rate, unless such reduction generally applies
to other similarly situated Participant’s regardless of the reason(s) therefor;
(ii) a substantial diminution in a Participant’s duties, authorities or
responsibilities; or (iii) the relocation of a Participant’s principal place of
employment with Ferro such that (a) the distance from the former principal place
of employment to the relocated principal place of employment is over fifty
(50) miles and (b) the distance from his or her primary residence to the
relocated principal place of employment is over fifty (50) miles; provided,
however, that Good Reason shall exist only to the extent that a Participant
provides Ferro, in care of the Legal Department at Ferro’s then-current
corporate headquarters, with written notice of his or her intention to terminate
employment with Ferro for Good Reason that specifies the condition(s)
constituting Good Reason and Ferro fails to correct such condition(s) within ten
(10) business days from receipt of such written notice. Notwithstanding the
foregoing, Good Reason shall cease to exist for an event on the one hundred and
twentieth (120th) day following the later of its occurrence or the Participant’s
knowledge thereof, unless the Participant has given Ferro written notice of such
condition and of the Participant’s intent to terminate for Good Reason prior to
such date. With respect to the Chief Executive Officer only, Good Reason shall
also include a change in responsibilities such that the Chief Executive Officer
reports to someone other than directly to Ferro’s Board of Directors.

10. Employee Rights Under this Plan. No employee or other person shall have any
claim or right to be granted any Award under this Plan. Neither this Plan nor
any action taken under this Plan shall be construed as giving any employee any
right to be retained in the employ of Ferro or any subsidiary or affiliate.

11. Settlement by Subsidiaries and Affiliates. Settlement of Awards held by
employees of subsidiaries or affiliates shall be made by and at the expense of
such subsidiary or affiliate. Ferro either will sell or contribute, in its sole
discretion, to the subsidiary or affiliate, the number of shares needed to
settle any Award that is granted under this Plan.

12. Securities Law Issues. All shares of Common Stock or other securities issued
under the Plan shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed, and any applicable federal
or state securities laws, and the Committee may cause a legend or legends to be
placed on any certificates for such shares to make appropriate reference to such
restrictions or to cause such restrictions to be noted in the records of Ferro’s
stock transfer agent and any applicable book entry system.

13. Taxes. No later than the date as of which an amount first becomes includable
in the gross income of the Participant for federal income tax purposes with
respect to any Award under the Plan, the Participant shall pay to Ferro, or make
arrangements satisfactory to the Committee regarding the payment of, any
federal, state or local taxes or other items of any kind required by law to be
withheld with respect to such amount. Subject to the following sentence, unless
otherwise determined by the Committee, withholding obligations may be settled
with Common Stock, including unrestricted Common Stock previously owned by the
Participant or Common Stock that is part of the Award that gives rise to the
withholding requirement. Notwithstanding the foregoing, any election by a
Section 16 Participant to settle such tax withholding obligation with Common
Stock that is previously owned by the Participant or part of such Award shall be
subject to prior approval by the Committee, in its sole discretion which may be
granted in the applicable Award Agreement. The obligations of Ferro under the
Plan shall be conditional on such payment or arrangements and Ferro, to the
extent permitted by law, shall have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.

14. Amendment or Termination. Ferro reserves the right to amend, modify or
terminate this Plan or any Award at any time by action of the Committee or the
Board, however, any amendment or modification that requires shareholder approval
to comply with any applicable law, regulation or rule, including any rule
relating to the listing on a national securities exchange of Common Stock, shall
not be effective unless and until shareholder approval has been obtained. If an
amendment, modification or termination impairs the rights of a Participant, the
consent of such Participant to amend, modify or terminate an outstanding Award
Agreement is required. Subject to the above provisions, the Committee shall have
all necessary authority to amend this Plan, clarify any provision or take into
account changes in applicable securities and tax laws or accounting rules in
administering this Plan.

15. Compliance with Section 409A of the Code.

(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder (which are subject to, and not exempt from, Section 409A of the Code)
comply with the provisions of Section 409A of the Code. This Plan and any grants
made hereunder shall be administrated in a manner consistent with this intent,
and any provision that would cause this Plan or any such grant (which are
subject to, and not exempt from, Section 409A of the Code) made hereunder to
fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Section 409A of the Code (which amendment may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by Ferro without the consent of Participants). Any reference in this Plan to
Section 409A of the Code will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.

(b) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) such Participant is a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by Ferro from time to time) and (ii) Ferro
makes a good faith determination that an amount payable hereunder constitutes
deferred compensation (within the meaning of Section 409A of the Code) the
payment of which is required to be delayed pursuant to the six-month delay rule
set forth in Section 409A of the Code in order to avoid taxes or penalties under
Section 409A of the Code, then Ferro shall not pay such amount on the otherwise
scheduled payment date but shall instead pay it, without interest, on the first
business day of the seventh month after the Participant’s separation from
service.

16. Clawbacks. Notwithstanding any other provisions in the Plan, Awards shall be
subject to such deductions and clawback recovery as may be required to be made
pursuant to any law, government regulation or stock exchange listing requirement
or any policy adopted by Ferro pursuant to any such law, government regulation
or stock exchange listing requirement.

17. Sub-Plans. The Committee may from time to time establish sub-plans under the
Plan for purposes of satisfying blue-sky, securities, tax or other laws of
various jurisdictions in which Ferro intends to grant Awards. Any sub-plans
shall contain such limitations and other terms and conditions as the Committee
determines are necessary or desirable. All sub-plans shall be deemed a part of
the Plan, but each sub-plan shall apply only to the Participants in the
jurisdiction for which the sub-plan was designed.

18. Effective Date and Term of Plan. This Plan is adopted by the Board as of
February 26, 2013, subject to subsequent approval by Ferro shareholders. No
Awards shall be made under this Plan after 2022, provided that any Awards
outstanding on such date shall not be affected and shall continue in accordance
with their terms.

Approved by Ferro shareholders May 22, 2013

